DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 07/02/2019. The information disclosure statement(s) have/has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, and 8 are directed toward an apparatus, and independent claim 7 is directed to a method . Therefore, each of the independent claims 1, 7,  and 8 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the independent claims 1, 7,  and 8 are also directed to an abstract idea without significantly more. The limitations acquiring user information, determining whether or not second user is able drive the first vehicle from the destination place of the first user, and matching the first user and the second user with the first vehicle, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, with exception of the recitation of the control unit, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a control unit configured to perform) then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (i.e. a control unit) to perform “acquiring user information”, “determining whether or not second user is able drive the first vehicle from the destination place of the first user”, and “matching the first user and the second user with the first vehicle”  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al., US 20190385265, herein further known as Liu.
Regarding claim 1, 7, and 8 Liu discloses a processing apparatus (paragraph 3, a processor to reserve a personal vehicle for a time interval) (wherein a time interval includes a date and a time), a method,  and non-transient storage medium storing a program  comprising: a control unit configured to perform acquiring user information on a first user and a second user, including a departure place, a destination place (paragraph 28, smart parking manager 118 may be used to view parking availability in an area that may be near their desired destinations (i.e. destination place), and can use location data collected by the first user devices 112 (e.g., via a GPS locator of the first user devices) (i.e. departure place) and/or intended destinations (i.e. destination place) of the users of the first user devices 112, see also at least FIG. 1A), and a travel schedule (paragraph 73-75, smart parking manager 118 (i.e. control , and performing steps: determining, based on the user information, whether or not after the first user moves to the destination place by driving a first vehicle, the second user is able to move by driving the first vehicle from the destination place of the first user as the departure place (paragraph 5-6, processor performs a first comparison of a first travel route associated with a first person who is to park a vehicle during a time interval (i.e. first user moves to the destination place by driving a first vehicle) with a second travel route associated with a second person (i.e. second user) having a first need for the vehicle (i.e. the first vehicle). The processor is to notify, based on the first comparison, the first person that the personal vehicle is available to satisfy the first need for the vehicle, and the processor reserves a parking spot for a time interval at a location for a first person having a need for transportation. The first person is to park a personal vehicle at the location for use by a second person during the time interval, and if an affirmative determination is made in the determining, matching the first user and the second user with the first vehicle (paragraph 77, smart parking manager 118 may provide notifications (i.e. affirmative determination is made) with respect to allowing or permitting the candidate persons to use the vehicles 102 to satisfy their need for transportation, see also at least FIG. 1A).
Regarding claim 2, Liu discloses all elements of claim 1 above.
the control unit makes an affirmative determination in the determining and matches the first user and the second user with the first vehicle (paragraph 50, smart parking manager 118 matches or identifies one or more matches between the vehicles 102 and candidate persons that may desire or need to use the vehicles 102 (e.g., the users of the second user devices 132 ) (i.e. the determining and matches), notifications may be sent to the vehicles 102, the first user devices 112 and/or the second user devices 132 (i.e. affirmative determination in the determining and matches). The notifications can include data about requests and/or reservations such as requested time intervals  (wherein a time interval includes a date and a time), intended destinations, etc., see also at least FIG. 1A) if the destination place of the first user is same as the departure place of the second user and if a scheduled date and time of departure from the departure place of the second user is not earlier than a scheduled date and time of arrival at the destination place of the first user, in the user information on the first user and the second user (paragraphs 73-79, method 600 can implement automatically using the smart parking manager 118, by receiving information or data associated with and/or corresponding to travel routes and/or patterns of the vehicles 102, the drivers or owners of the vehicles 102 (e.g., the users of the first user devices 112) and/or candidate persons (e.g., the users of the second user devices 132) that may have a need or desire to use the vehicles 102 (i.e. destination place of the first user is same as the departure place of the second user), and smart parking manager may determine time intervals relating to the travel routes and/or patterns of the drivers or owners of the vehicles 102 and/or of the users of the second user devices 132, the smart parking manager 118 determines a vehicle 102 parks at a parking facility 122 periodically or regularly during a time interval (e.g., 8:00 AM-5:00 PM). Continuing with this example, the smart parking manager 118 determines a 
Regarding claim 3, Liu discloses all elements of claim 1 above.
Liu discloses further a processing apparatus wherein the control unit is configured to further perform acquiring the user information on a third user (paragraph 46, per Equation (1), M is a numerical value corresponding to a number of the vehicles 102 and/or the first user devices 112 (see also at least FIG. 1A depicting at least three user devices 112 (i.e. a first or second or third user)) and U represents vectors indicating the second users devices 132  (see also at least FIG. 1A depicting at least three user devices 132 (i.e. a first  or a second or a third user)) requests one of the vehicles 102 v at certain time intervals t)  in addition to the user information on the first user and the second user, and if it is determined, based on the user information, that the third user exists who can ride in the first vehicle driven by the first user when the first user moves toward the destination place by driving the first vehicle, establishing matching of the third user with the first vehicle driven by the first user if the second user exists who is matched with the first vehicle together with the first user (paragraph 46, variations of Equation (1) and/or other equations or algorithms may be advantageously used to match users of the first user devices 112 to services provided by the parking facilities 122, vehicle service providers 127 and/or transportation options 128, and use of the above-described matching algorithm(s) or equation(s) may increase vehicle use options (e.g., renting, sharing, car-pooling, servicing, etc.) of the vehicles 102, see also at least FIG. 1A), but not establishing matching of the third user with the first vehicle driven by the first user if the second user does not exist who is matched with the first vehicle together with the first user (paragraph 46, the first condition (equation) ensures that each of the vehicles 102 can be matched (e.g., via the smart parking manager 118) to no more than one of the users of the second user devices 132, the second condition (equation) ensures the vehicles 102 are not matched unless the users of the second user devices 132 request the corresponding vehicles 102 (i.e. second user does not exist) AND paragraph 66,  the smart parking manager 118 determines whether one or more matches were identified at block 506. If the smart parking manager 118 determines that one or more matches were identified at block 506, control proceeds to block 510, otherwise control returns to block 502 (i.e., if no matches were identified) (i.e. second user does not exist), see also at least FIG. 5, (consequently, the third user is not able to use the first vehicle even if the third user can be matched with the first vehicle driven by the first user) (i.e. not establishing matching of the third user with the first vehicle).
Regarding claim 5, Liu discloses all elements of claim 2 above.
Liu discloses further a processing apparatus wherein the control unit is configured to further perform if the destination place of the first user and the departure place of the second user are different in the user information on the first user and the second user, sending a notification indicating that to at least one of the first user and the second user (paragraph 43, smart parking manager 118 may notify, based on the compatibilities and/or correlations, users of the first user devices 112 and/or the second user devices 132 with respect to the compatibilities, correlations and/or, in some examples, to availability and/or use of the vehicles 102, the travel data includes time intervals and/or destinations or locations (i.e. destination place of the first user and the departure place of the second user are different in the user information) of the travel routes and/or patterns, receiving information indicating that the first user has changed the destination place and/or information indicating that the second user has changed the departure place (paragraph 43 the smart parking manager 118 receives and/or collects data relating to travel routes (i.e. changed the departure place) and/or patterns (i.e., travel data) of the vehicles 102, the users of the first user devices 112, users of the second user devices 132 and/or other persons (e.g., that may have a need for transportation and/or the vehicles 102) and travel data includes time intervals and/or locations of the travel routes), after receiving the notification, and as a result of the first user having changed the destination place and/or the second user having changed the departure place, if the second user becomes able to move by driving the first vehicle from the destination place of the first user as the departure place after the first user moves to the destination place by driving the first vehicle, matching the first user and the second user with the first vehicle (paragraph 77, smart parking manager 118 may provide notifications (i.e. affirmative determination is made) with respect to allowing or permitting the candidate persons to use the vehicles 102 to satisfy their need for transportation, see also at least FIG. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of SCHROEDER et al., US 20130080196, herein further known as Schroeder.
Regarding claim 4, Liu discloses all elements of claim 3 above.
Liu discloses further the information processing apparatus, wherein the control unit is configured to further perform if matching of the third user (paragraph 46, per Equation (1), M is a numerical value corresponding to a number of the vehicles 102 and/or the first user devices 112 (see also at least FIG. 1A depicting at least three user devices 112 (i.e. a first or second or third user)) and U represents vectors indicating the second users devices 132  (see also at least FIG. 1A depicting at least three user devices 132 (i.e. a first  or a second or a third user)) requests one of the vehicles 102 v at certain time intervals t) with the first vehicle driven by the first user is not established because the second user does not exist who is matched with the first vehicle together with the first user, notifying a result of the matching to the third user (paragraph 46, variations of Equation (1) and/or other equations or algorithms may be advantageously used to match users of the first user devices 112 to services provided by the parking facilities 122, vehicle service providers 127 and/or transportation options 128, and use of the above-described matching algorithm(s) or equation(s) may increase vehicle use options (e.g., renting, sharing, car-pooling, servicing, etc.) of the vehicles 102, see also at least FIG. 1A)
However, Liu does not explicitly disclose the information processing apparatus, wherein after notifying the result of the matching to the third user, if information indicating that the third user can serve as a driver of the first vehicle after the third user moves to the destination place of the first user by riding in the first vehicle is received, matching the first user and the third user with the first vehicle.
after notifying the result of the matching to the third user, if information indicating that the third user can serve as a driver of the first vehicle after the third user moves to the destination place of the first user by riding in the first vehicle is received, matching the first user and the third user with the first vehicle (paragraph 18, determination of an additional second user, i.e. at least one third passenger, can take place by sending an invitation message and the latter registers for the mobility service feature, the receipt of the invitation message is determined during his booking by the booking system, and passengers can invite other passengers to a drive (i.e. third user can serve as a driver of the first vehicle) and thereby further reduce their costs.
Therefore, from the teaching of Schroeder it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to indicate the third user can serve as a driver of the first vehicle after the third user moves to the destination place of the first user by riding in the first vehicle is received, matching the first user and the third user with the first vehicle in order to reduce the amount to be paid by fellow passengers lower than the amount a driver would have to pay were he to drive alone and increase the readiness to become a "fellow passenger", which reduces individual transport.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of BALAKRISHNA, US 20190072398, herein further known as Balakrishna.
Regarding claim 6, Liu discloses all elements of claim 2 above.
Liu discloses further the information processing apparatus, wherein the control unit is configured to further perform if the scheduled date and time of arrival at the destination place of the first user is later than the scheduled date and time of departure from the departure place of the second user in the user information on the first user and the second user, sending a notification indicating that to at least one of the first user and the second user (paragraph 55, the parking facility window 304 may display a local geographic image or map 306 of the one or more corresponding parking facilities 122 to enable the users of the second user devices 132 to view the vehicles 102 that may be available for use (i.e. notification indicating that to at least one of the first user), locations of the available vehicles 102 and/or other information or data associated with the available vehicles 102 (e.g., time intervals indicating availability) (i.e. scheduled date and time of arrival), see also at least FIG. 3 ).
However, Liu does not explicitly disclose the information processing apparatus, wherein receiving information indicating that the first user has changed the scheduled date and time of arrival at the destination place and/or information indicating that the second user has changed the scheduled date and time of departure from the departure place, after receiving the notification, and as a result of the first user having changed the scheduled date and time of arrival at the destination place and/or the second user having changed the scheduled date and time of departure from the departure place, if the second user becomes able to move by driving the first vehicle from the destination place of the first user as the departure place after the first user moves to the destination place by driving the first vehicle, matching the first user and the second user with the first vehicle.
Balakrishna teaches the information processing apparatus, wherein receiving information (paragraph 59, user apparatus 20 may comprise means, such as the processor 12 and/or the like, configured to determine if a feedback request has been received  indicating that the first user has changed the scheduled date and time of arrival at the destination place and/or information indicating that the second user has changed the scheduled date and time of departure from the departure place (paragraph 59, request for feedback (i.e. first user , after receiving the notification, and as a result of the first user having changed the scheduled date and time of arrival at the destination place and/or the second user having changed the scheduled date and time of departure from the departure place, if the second user becomes able to move by driving the first vehicle from the destination place of the first user as the departure place after the first user moves to the destination place by driving the first vehicle, matching the first user and the second user with the first vehicle (paragraph 59, the selectable options may include a selectable option for canceling or not planning the first trip (i.e. second user departure place), a selectable option for modifying the first travel plan corresponding to the user (e.g., changing the date, time, destination, and/or the like of the first trip), a selectable option indicating that the user does not wish to cancel or modify the first travel plan, and/or the like (i.e. matching the first user and the second user with the first vehicle).
Therefore, from the teaching of Balakrishna it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to receive information indicating that the first user has changed the scheduled date and time of arrival at the destination place and/or information indicating that the second user has changed the scheduled date and time of departure from the departure place, after receiving the notification, and as a result of the first user having changed the scheduled date and time of arrival at the destination place and/or the second user having changed the scheduled date and time of departure from the departure place, if the second user becomes able to move by driving the first vehicle from the destination place of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669